DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 28, 36, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 11,127,107 in view of Youseff et al. (US 9280375, hereinafter Youseff). Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,127,107. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,127,107.
 
The apparent difference between the conflicting claims mainly arise from recitation of the limitation, wherein execution of the second subset of the threads requires at least one processing capability unsupported by the local graphics processor – in the instant application, which is not found within the claim(s) of Patent 11,127,107.
 	However, Youseff discloses a system that collects data from local and remote data processing devices (abstract), wherein, when the virtual machine manager 214 determines that the local virtual processors 212L are not capable of executing the additional remote application threads 320R, then the virtual machine manager 214 instantiates the remote virtual processor 212R. The virtual machine manager 214 maps the remote virtual processor 212R to the remote physical processor 112R. Therefore, virtual machine manager 214 can instantiate the remote virtual processor 212R even if there are no available local physical processors 112L (Col. 8, lines 60-67).
 	Furthermore, Youseff discloses, as discussed above, in some implementations, the virtual machine manager 214 may determine the current load of the two local virtual processors 212 by dividing the number of local application threads 320L by two. Other methods for determining the current load are also possible, for example by determining an amount of idle time or amount of busy time of the virtual processors 212. For example, the virtual machine manager 214 may take into account the complexity of each application thread 320, the number of executable instructions in each application thread 320, the lines of software code in each application thread 320, the number of APIs invoked by each application thread 320 and/or the reliance of each application thread 320 on user input.
            At 360, the virtual machine manager 214 determines whether the current load of any instantiated virtual processor 212 exceeds a load threshold, for example the load threshold 214b. If the current load of any virtual processor 212 that is currently instantiated exceeds the load threshold 214b then the virtual machine manager 214 instantiates a remote virtual processor 212R, at 362. At 364, the virtual machine manager 214 maps or associates the remote virtual processor 212R with a remote physical processor 112R. The remote virtual processor 212R emulates the remote physical processor 112R (Col. 10, lines 32-55).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the claims 1, 9, and 17 of Patent 11,127,107 using the teaching of Youseff of sending threads to be processed in remote processors, when local processor is incapable of processing them, to obtain, wherein execution of the second subset of the threads requires at least one processing capability unsupported by the local graphics processor, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the efficiency of the overall system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-43 are rejected under 35 USC § 101 because the claimed invention in these claims are directed to non-statutory subject matter.  These claims include limitation “A machine-readable medium having program code stored thereon…”. The machine readable medium here can pertain to transitory machine-readable medium such as signals per se. Therefore, these claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Applicant is suggested to amend these claims to include the term “non-transitory” before “machine-readable medium having program code stored thereon…” to overcome this rejection.
Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 28, 30, 34-36, 38, 42-44, 46, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al. (Merritt, Alexander M., et al. "Shadowfax: scaling in heterogeneous cluster systems via GPGPU assemblies." Proceedings of the 5th international workshop on Virtualization technologies in distributed computing. 2011; hereinafter Merritt) in view of Laskowski (US 2017/0212791) and further in view of Youseff et al. (US 9280375, hereinafter Youseff).
 
Regarding claim 28, Merritt discloses a method (abstract) comprising:
            executing an application having a plurality of threads (To address this problem and to support increased flexibility in usage models for CUDA-based GPGPU applications, our research proposes GPGPU assemblies, where each assembly combines a desired number of CPUs and CUDA-supported GPGPUs to form a ‘virtual execution platform’ for an application – Abstract. Each poller thread executes queued requests from the ring buffer on behalf of the associated guest application and returns results along the same path. NVIDIA’s CUDA runtime and driver, present in dom0, manage state and protection contexts at host CPU thread granularity (e.g. threads created by pthread) - page 5, Col. 2, “System Implementation: Virualization of GPGPU on a single node.” It is understood that each CUDA application thread under ‘pthread’ spawns plurality of other threads, which manages state and protects contexts at host CPU for thread granurality);
            scheduling a first subset of the threads for execution on a local graphics processor ( For each kind of vGPU, a polling thread is created and attached to a call buffer supplied by the VM. Together, a call buffer and polling thread directed to use the locally available NVIDIA runtime API constitute a local vGPU – page 5, Col. 2, “Implementing vGPUs”, ¶1.
Requests received in the management domain are queued and assigned per-guest poller threads that can be scheduled to execute requests on physical GPGPUs on behalf of the guest. This scheduling can be based on certain policies suitable for the system – page 5, Col. 2, “System Implementation: Virualization of GPGPU on a single node”);
            scheduling a second subset of the threads for execution on a virtualized representation of a local graphics processor by transmitting the second subset of the threads or a representation thereof to Cloud-based processing resources associated with the virtualized representation of the local graphics processor (A remote vGPU also consists of a polling thread attached to a shared memory call buffer, but does not participate in scheduling schemes implemented within the management domain. Instead, it connects to the designated remote machine specified in the GPGPU assembly using a common port to establish a GPGPU link on the other side. The receiving machine has an admission thread which listens for these incoming link requests, and once approved, spawns a remote domain, or server, thread.– page 5, Col. 2, “Implementing vGPUs”, ¶1.
            Examples of such systems include Amazon’s EC2 cloud platform – page 4, Col. 2, “2. GPGPU Assemblies”.
            Requests received in the management domain are queued and assigned per-guest poller threads that can be scheduled to execute requests on physical GPGPUs on behalf of the guest. This scheduling can be based on certain policies suitable for the system – page 5, Col. 2, “System Implementation: Virualization of GPGPU on a single node”); and
            returning first results of executing the first subset of the threads on the local graphics processor with second results of executing the second subset of the threads on the Cloud-based processing resources (In order to enable seamless execution of CUDA applications while keeping them agnostic of the physical GPGPU locations, two specific realizations of vGPUs exist in our implementation, one representing a local GPGPU and the other representing a non-local GPGPU resident on another physical machine as depicted in Figure 3. For each kind of vGPU, a polling thread is created and attached to a call buffer supplied by the VM.  – page 5, Col. 2, “Implementing vGPUs”, ¶1.
Examples of such systems include Amazon’s EC2 cloud platform – page 4, Col. 2, “2. GPGPU Assemblies”.
Each poller thread executes queued requests from the ring buffer on behalf of the associated guest application and returns results along the same path – page 5, Col. 2, “System Implementation: Virualization of GPGPU on a single node”
From the client machine’s perspective it manages the receiving end of RPC communication and is responsible for unmarshalling requests, executing them and returning their results – page 5, Col. 2, “Implementing vGPUs”, ¶1).
 
Although likely implicit, Merritt is not found teaching explicitly combining first results of executing the first subset of threads on the local graphics processor with second results of executing the second subset of threads on the Cloud-based processing resources to render an image frame.
            However, Laskowski discloses a dynamic thread safe operations in a computing device (abstract), results of executing the subsets of threads are combined to render an image frame (¶0125, ¶0137, ¶0161).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Merritt with the teaching of Laskowski of aggregating the execution results of the threads to render an image, to obtain, combining first results of executing the first subset of threads on the local graphics processor with second results of executing the second subset of threads on the Cloud-based processing resources to render an image frame, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
 
After combination, Merritt in view of Laskowski is not found disclosing expressly the limitation of, wherein execution of the second subset of the threads requires at least one processing capability unsupported by the local graphics processor.
  
However, Youseff discloses a system that collects data from local and remote data processing devices (abstract), wherein, when the virtual machine manager 214 determines that the local virtual processors 212L are not capable of executing the additional remote application threads 320R, then the virtual machine manager 214 instantiates the remote virtual processor 212R. The virtual machine manager 214 maps the remote virtual processor 212R to the remote physical processor 112R. Therefore, virtual machine manager 214 can instantiate the remote virtual processor 212R even if there are no available local physical processors 112L (Col. 8, lines 60-67).
 
Furthermore, Youseff discloses, as discussed above, in some implementations, the virtual machine manager 214 may determine the current load of the two local virtual processors 212 by dividing the number of local application threads 320L by two. Other methods for determining the current load are also possible, for example by determining an amount of idle time or amount of busy time of the virtual processors 212. For example, the virtual machine manager 214 may take into account the complexity of each application thread 320, the number of executable instructions in each application thread 320, the lines of software code in each application thread 320, the number of APIs invoked by each application thread 320 and/or the reliance of each application thread 320 on user input.
            At 360, the virtual machine manager 214 determines whether the current load of any instantiated virtual processor 212 exceeds a load threshold, for example the load threshold 214b. If the current load of any virtual processor 212 that is currently instantiated exceeds the load threshold 214b then the virtual machine manager 214 instantiates a remote virtual processor 212R, at 362. At 364, the virtual machine manager 214 maps or associates the remote virtual processor 212R with a remote physical processor 112R. The remote virtual processor 212R emulates the remote physical processor 112R (Col. 10, lines 32-55).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Merritt in view of Laskowski as combined, to further include the teaching of Youseff of sending threads to be processed in remote processors, when local processor is incapable of processing them, to obtain, wherein execution of the second subset of the threads requires at least one processing capability unsupported by the local graphics processor, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the efficiency of the overall system.
 
Regarding claim 30, Merritt in view of Laskowski and further in view of Youseff discloses the method of claim 28, wherein scheduling the second subset of the threads further comprises transmitting a request to a resource manager associated with the Cloud-based processing resources, the request comprising a set of parameters and/or requirements for executing the second subset of the threads (Merritt: The receiving machine has an admission thread which listens for these incoming link requests, and once approved, spawns a remote domain, or server, thread. This thread has multiple purposes. From the client machine’s perspective it manages the receiving end of RPC communication and is responsible for unmarshalling requests, executing them and returning their results – Section 3, Implementing vGPU, ¶1
We queue calls labeled as asynchronous by the CUDA API [11] as they are picked by the scheduled domain’s polling thread. Functions which carry input parameters (i.e. pointers to data, such as cudaMemcpy-toDevice) have their data copied to the batch directly from the VM-shared memory locations – page 6, col. 1, ¶2).  
 	Regarding claim 34, Merritt in view of Laskowski and further in view of Youseff discloses the method of claim 30, further comprises: scheduling, by the resource manager, the second subset of the threads or a portion thereof across the Cloud-based processing resources for execution (Merritt: In order to enable seamless execution of CUDA applications while keeping them agnostic of the physical GPGPU locations, two specific realizations of vGPUs exist in our implementation, one representing a local GPGPU and the other representing a non-local GPGPU resident on another physical machine as depicted in Figure 3 – Section 3, Implementing vGPUs, ¶1).  
 
Regarding claim 35, Merritt in view of Laskowski and further in view of Youseff discloses the method of claim 28, further comprises: displaying the image frame in a local display. (Laskowski: ¶0125, ¶0137, ¶0161).
 
Regarding claim 36, Merritt discloses a machine-readable medium (Merritt: two GPGPU cluster nodes directly connected via 1 Gbps Ethernet fabric. Each node consists of one 64-bit 3 GHz quad-core Intel Xeon X5365 CPU, 4 GiB of DDR2 main memory, an NVIDIA 8800GTX GPGPU on the “client” and a 9800GTS on the “remote” node, interfaced over the PCI-Express bus, section 4, first para) having program code stored thereon which, when executed by a machine (Merritt: GPGPU virtualization at the CUDA API layer within virtual machines on the Xen [2] hypervisor, allowing unmodified applications to execute , section 3, first para), causes the machine to perform operations.
Regarding rest of the claim 36, although wording is different, the material is considered substantially similar to that of method claim 28 discussed above.
Regarding Claims 38, 42-43, although wording is different, the material is considered substantially similar to the method claims 30, 34-35 respectively discussed above.
 
Regarding claim 44, Merritt discloses an apparatus comprising:
            a local graphics processor (Figure 3 of Merritt depicts a local gpu, local case) to execute threads of an application; graphics processor virtualization circuitry and/or logic to generate a virtualized representation of a local processor (Figure 3 of Merritt depicts circuitry and/or logic to generate a virtualized representation of a local processor, remote case).
Regarding rest of the claim 44, although wording is different, the material is considered substantially similar to that of method claim 28 discussed above.
 
Regarding Claims 46, 50-51, although wording is different, the material is considered substantially similar to the method claims 30, 34-35 respectively discussed above.
 
 Allowable Subject Matter

Claims 29, 31-33, 37, 39-41, 45, 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims also need to overcome any 35 USC 101 rejection as discussed above.

 The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 29, none of the prior arts of record, either alone or in a reasonable combination, disclose, the limitation, wherein the at least one processing capability unsupported by the local graphics processor comprises one or more of ray tracing, rasterization, machine-learning, media processing, parallel computing, and copying capabilities.  
 
Regarding claim 31, none of the prior arts of record, either alone or in a reasonable combination, disclose, the limitation, further comprises: responsive to the request, receiving an acknowledgement from the resource manager indicating that the second subset of the threads will be executed in accordance with the set of parameters and/or requirements.  
 
Regarding claim 32, none of the prior arts of record, either alone or in a reasonable combination, disclose, the limitation, further comprises: responsive to the request, receiving an acknowledgement from the resource manager indicating that only some of the second subset of the threads will be executed in accordance with the set of parameters and/or requirements.  
 
Regarding claim 33, none of the prior arts of record, either alone or in a reasonable combination, disclose, the limitation, further comprises: responsive to the request, receiving an acknowledgement from the resource manager indicating that none of the second subset of the threads will be executed in accordance with the set of parameters and/or requirements.  

	Claims 37, 39-41 are objected for containing substantively similar allowable subject matter as in claims 29, 31-33 respectively as discussed above.

	Claims 45, 47-49 are objected for containing substantively similar allowable subject matter as in claims 29, 31-33 respectively as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619